DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 07/25/2022 in response to the Non-Final Rejection mailed on 05/24/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 3-7, 11, 13, 22-23, and 25 are pending.
5.	Applicant’s remarks filed on 07/25/2022 in response to the Non-Final Rejection mailed on 05/24/2022 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
6.	The rejection of claims 3-7, 11, 13, 22-23, and 25 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delozier et al. (WO 2009/042622 A2, published 04/02/2009; cited on PTO-892 mailed 09/17/2013) in view of Brown et al. (WO 2005/074647 A2; cited on IDS filed 10/07/2013) and Nguyen et al. (Applied Biochemistry and Biotechnology, 1999; cited on PTO-892 mailed on 05/24/2022) is maintained for the reasons of record and the reasons set forth below.
7.	Claims 3-7, 11, 13, 22-23 and 25 are drawn to a process of producing a fermentation product from lignocellulose-containing material, comprising the steps of: (a) pre-treating lignocellulose-containing material; (b) hydrolyzing the pretreated lignocellulose-containing material to yield a hydrolysate comprising fermentable sugars; (c) separating the hydrolysate into a liquid phase and a solid phase; and (d) fermenting the separated liquid phase of step (c) in a fermentation medium with a fermenting organism and one or more added Family 61 glycoside hydrolase (GH61) polypeptides to produce a fermentation product, wherein the GH61 polypeptide is dosed in fermentation at a concentration of 0.01-10 mg-protein/g total solids (TS) and wherein the yield of fermentation product is increased as compared to a process where one or more GH61 polypeptides are not added to fermentation of a separated liquid phase.  
8.	With respect to claim 25, Delozier et al. teach a process for producing a fermentation product from lignocellulosic containing material, [see p. 8, lines 14-23; p. 9, lines 16-19] comprising the steps of (a) pretreating wood-containing (lignocellulose) material [see p. 4, bottom]; (b) - (c) enzymatic hydrolysis of lignocellulose material by using a cellulolytic enzyme preparation having cellulolytic enhancing activity comprising one or more polypeptides of the family GH61 origin [see p. 8, lines 14-23].  Delozier et al. also teach where the hydrolysis and fermentation using a fermenting organism are carried out separately [see p. 4, lines 12-15].  Delozier et al. also teach wherein the polypeptides having cellulolytic enhancing activity (GH61) are present during hydrolysis and/or fermentation [see p. 22, bottom; claim 19], which would require addition of the GH61 to the fermentation step.  One of ordinary skill in the art could structurally envisage a scenario based on the disclosure and claims of Delozier et al. an embodiment wherein the GH61 polypeptide is added to the fermentation medium.  Although Delozier et al. does not explicitly teach that the yield of fermentation product is increased as compared to a process where one or more GH61 polypeptides are not added into fermentation, it is the examiner's position that this feature would be inherent to the presence of GH61 in the fermentation as taught by Delozier et al.
	With respect to claim 3, Delozier et al. teach where the lignocellulose-containing material is corn stover, hardwood, and softwood [see p. 2, top; p. 22, line 12].
	With respect to claim 4, Delozier et al. teach where the lignocellulose-containing material is chemically, mechanically, or biologically pretreated [see p. 3, line 20; p. 5, line 4].
	With respect to claim 5, Delozier et al. teach wherein the fermenting organism is a C6 or C5 sugar fermenting organism [see p. 10, lines 17-20].
	With respect to claim 6, Delozier et al. teach wherein the fermentation product is ethanol [see p. 10, lines 5-6].
	With respect to claim 7, Delozier et al. teach wherein the fermentation product is recovered by distilling [see p. 9, bottom].
	With respect to claim 11, Delozier et al. teach the process wherein the pre-treated material may be washed or detoxified in another way (interpreted as the material may or may not be washed)  [see p. 5, lines 14-15].
	With respect to claims 22-23, Delozier et al. teach the process wherein the GH61 is derived from Thermoascus aurantiacus GH61A polypeptide and Thielavia terrestris [see p. 22, bottom].  
	However, Delozier et al. does not teach the process of claim 25, wherein the GH61 polypeptide is dosed in fermentation at a concentration of 0.01-10 mg-protein/g total solids (TS) and the process of claim 13, wherein the GH61 polypeptide is dosed at a concentration of 0.1-5 mg-protein/g TS.  Delozier et al. does not explicitly teach the method of claim 25 step (c) separating the hydrolysate into a liquid phase and a solid phase.
	Brown et al. teach similar processes for producing a fermentation product from lignocellulosic containing material using GH61 polypeptides [see p. 3, bottom; p. 5 bottom bridging to p. 6; p. 7, lines 7-8].  Brown et al. teach dosing GH61 polypeptides at 1.25 mg per g of pretreated corn stover, which falls within the claimed ranges [see p. 126, bottom].
	Nguyen et al. teach a process for separate hydrolysis and fermentation of a mixed solid waste feedstock comprising construction lumber waste, almond tree prunings, wheat straw, office waste paper and newsprint comprising a dilute acid pretreatment, followed by enzymatic hydrolysis and yeast fermentation that also employs an enzyme-recycle bioreactor system using filtration that reduces the cost of enzyme in cellulose hydrolysis [see Abstract].  Nguyen et al. teach the method wherein following enzymatic hydrolysis the solids and liquids are separated and the liquid hydrolysate is fermented [see Figure 1].  

    PNG
    media_image1.png
    691
    693
    media_image1.png
    Greyscale

	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Delozier et al., Brown et al., and Nguyen et al. because Delozier et al. teach a process for the addition of GH61 polypeptides to fermentation of lignocellulose hydrolysate.  Brown et al. teach that dosages of 1.25 mg/g solids of GH61 is sufficient in processes for producing a fermentation product. Nguyen et al. teach a process for separate hydrolysis and fermentation of a mixed solid waste feedstock wherein following enzymatic hydrolysis the solids and liquids are separated and the liquid hydrolysate is fermented. One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Delozier et al., Brown et al., and Nguyen et al. because Brown et al. acknowledges dosages of GH61 that are sufficient in processes for producing fermentation products from lignocellulosic material.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to separate the hydrolyzed pre-treated lignocellulose-containing material into a liquid and solid phase in a separate hydrolysis and fermentation step taught by Delozier et al. because Nguyen et al. acknowledges that hydrolysates resulting from enzymatic hydrolysis can be separated from solids prior to fermentation.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Remarks Regarding Prior Art Rejections
9.	Beginning on p. 4 of applicants’ remarks, applicants in summary repeat prior argumetns contending that the office has failed to establish a prima facie case of obviousness because it has failed to establish the inherency of such feature of that the yield of fermentation product is increased as compared to a process wherein one or more GH61 polypeptides are not added into the fermentation.  Applicants contend that the office’s conclusion that the alleged feature is inherent does not necessarily flow from logic because the presence of the GH61 polypeptide could increase fermentation product yield, decrease fermentation product yield, or have little of no effect on fermentation product yield whatsoever.
	These arguments are found to be not persuasive for the reasons of record and the reasons set forth below.  It is noted that PTAB in their decision mailed 11/13/2020 stated “that Delozier may not have disclosed or recognized a benefit of adding such a polypeptide at fermentation is of no import. Inherency may supply a missing claim limitation in an obviousness analysis. See, e.g., Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012). That Appellant recognized a new benefit to the fermentation process is not patentable as the benefit is simply the natural result of the prior art method. See, e.g., Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”); Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1378 (Fed. Cir. 2005).”  The examiner’s rationale set forth in the rejection above is consistent with the decision of the PTAB.
Double Patenting
10.	The nonstatutory double patenting rejection of claims 3-7, 11, 13, 22-23, and 25 over claims 1-2 and 7-11 of U.S. Patent No. 8,883,456 is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 02/02/2021.
RESPONSE TO REMARKS:  Applicants request that the double patenting issue be deferred until the present application is otherwise in condition for allowance.  Accordingly, the rejection is maintained for the reasons of record set forth above. 
Conclusion
11.	Status of the claims:
	Claims 3-7, 11, 13, 22-23, and 25 are pending.
	Claims 3-7, 11, 13, 22-23, and 25 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656